Citation Nr: 1341136	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  10-36 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a chronic disability manifested by shortness of breath and heart palpitations, to include as due to undiagnosed illness.

2. Entitlement to service connection for a headache disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1989 to August 1991 and from January 2004 to May 2004, which included service in Saudi Arabia from December 1989 to August 1991 and participation in Operation Iraqi Freedom from January 2004 to May 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In her August 2010 substantive appeal, the Veteran requested a Board hearing.  The record reflects that the RO notified the Veteran that a hearing before a Veterans Law Judge had been scheduled for November 2013.  However, the Veteran did not appear for the Board hearing, and the notification letter was not returned by the United States Postal Service as undeliverable.  As neither the Veteran nor her representative have requested to reschedule the hearing, the request for a hearing is considered withdrawn pursuant to 38 C.F.R. § 20.702(d) (2013).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that she has a respiratory disability and a headache disability as the result of active duty.  

In October 2008, the Veteran underwent a VA Gulf War examination.  The Veteran denied a cough, shortness of breath, hemoptysis, night sweats, asthma, chronic obstructive pulmonary disease, and tuberculosis exposure.  She reported a history of inhalation exposure to gasoline in April or May 1991 when she had to "prime" a pump and it splashed in her face.  The Veteran indicated that she currently had problems with chest pain and shortness of breath that occurred with minimal exercise or even at rest.  She reported that she stopped exercising in March 2008 because of these symptoms.  The Veteran also stated that she got palpitations nearly every morning, which lasted up to 20 minutes and then went away on their own.  When asked about the more remote history of her respiratory illness, the Veteran indicated that she had previously been diagnosed with bronchitis, which was treated with an albuterol inhaler.  The VA examiner noted the Veteran's in-service treatment for upper respiratory infections and that there was no documentation of treatment for shortness of breath or wheezing during service.  The VA examiner also noted that physicals in July 2002 and February 2004 were negative for any wheezing, chronic cough, shortness of breath, or inhaler use.  In addition, it was observed that there was no documentation of any private treatment for such symptoms following service.  X-ray examination revealed no radiographic evidence of acute cardiopulmonary change.  The VA examiner reported that there was no confirmed diagnosis and that the problem associated with the diagnosis was dyspnea.  Symptoms associated with the problem included chest pain and shortness of breath.  There were no abnormal physical findings.  The VA examiner stated that shortness of breath and palpitations had not been determined to be part of a known clinical diagnosis.  The VA examiner noted that pulmonary function tests were still pending.  Subsequent to the VA examination, pulmonary function tests were conducted and spirometry and resting room air oxygen saturation were within normal limits.  

With respect to the Veteran's claim for a respiratory disability, the VA examiner found the Veteran's symptoms of shortness of breath and palpitations were not part of a known clinical diagnosis.  However, the VA examiner did not provide an opinion as to whether these symptoms constituted a chronic, multi-symptom disability, to include an undiagnosed illness for purposes of service connection.  As such, the Board finds the October 2008 VA examination and opinion inadequate for purposes of service connection.  "Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, a remand is warranted to obtain an addendum opinion as to whether the signs or the symptoms claimed are attributable to an undiagnosed illness associated with service in the Persian Gulf War.  

With respect to a headache disability, the evidence demonstrates clinical diagnoses of migraines and tension headaches during the pendency of the appeal, and as such, service connection is not warranted for a disability due to an undiagnosed illness.  VAOPGCPREC 8-98 (Aug. 3, 1998).  However, the Veteran has not been afforded a VA examination to determine the etiology of the diagnosed disabilities.  Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifested during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In this case, VA treatment records demonstrate diagnoses of migraines and tension headaches during the pendency of the appeal, and service treatment records reflect complaints of headaches during active duty.  Further, the Veteran reports that she has experienced symptoms of headaches since active duty.  See Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Therefore, the Board finds that a remand is warranted for an examination to determine the etiology of any headache disability diagnosed during the pendency of the appeal.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon, 20 Vet. App. 79; see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all treatment records dated from January 2013 to the present for the Veteran from the VA Medical Center in Houston, Texas, along with records from any associated outpatient clinic.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and her representative should be so notified in writing.

2. Schedule the Veteran for an examination for the purpose of determining the nature and etiology of the Veteran's symptoms of shortness of breath and palpitations.  The claims file and a copy of this remand must be provided to the examiner for review in connection with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  After examining the Veteran and reviewing the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's symptoms of shortness of breath and palpitations constitute a chronic, multi-symptom disability, to include an undiagnosed illness associated with the Veteran's service in Southwest Asia during the Persian Gulf War.  The findings should reflect all objective indications of chronic disability to include either objective medical evidence perceptible to a physician or other, non-medical indicators that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(2) (2013).  

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of a headache disability.  The claims file and a copy of this remand must be made available for review.  After review of all the evidence, including the Veteran's service treatment records, service personnel records, VA examination report, private treatment records, and lay statements, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that a headache disability had its onset during active duty or is causally or etiologically related to any in-service event, disease, or injury.  

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

4. Notify the Veteran that it is her responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. § 3.655 (2013).

5. After undertaking the development above, re-adjudicate the Veteran's claims of entitlement to service connection for a respiratory disability, to include as due to an undiagnosed illness, and entitlement to service connection for a headache disability.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


